DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARGARET LAWRENCE,
                            Appellant,

                                    v.

     CHARLES E. GARRIS, as Trustee of the George H.C. Lawrence
       Revocable Trust Agreement, dated July 27, 1991, et al.,
                            Appellees.

                              No. 4D21-2794

                          [October 20, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No.
312020CA000071.

  Adrian P. Thomas, Michele M. Thomas, and Daniel A. McGowan of
Adrian Philip Thomas, P.A., Fort Lauderdale, for appellant.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and
Thomas J. Upchurch of Upchurch Law, Daytona Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.